Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 08/15/2021 has been entered. The applicant has amended the claims. The prior objections to the claims are withdrawn. The prior 112(b) rejection still stands. Grounds of rejection presented are maintained. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.. 
Claim 5 recites the limitation “wherein the tube for perforating gun has a grain size of level 9 or more, and MnS inclusion in the high-strength and high-toughness tube -2-Attorney Docket No.: 942301-1140 for perforating gun is in a level of 0.5 or less.” 
of level 9 or more” refers to an increase in the size of the grain or an increase in the grain size level. Note further that the size of a grain decreases as a grain size level increases, thus it is unclear if small or larger grains are to be included in the range. 
Additionally, it is unclear if a MnS inclusion in the tube is “in a level of 0.5 or less” is referring to the level of 0.5 for a single inclusion, an average of inclusions, or all the inclusions in the whole tube.  It is unclear if an MnS inclusion being “in a level of 0.5 or less” refers to a unit of length, a unit of area, the ratio of a MnS inclusion’s dimensions, or the concentration of MnS inclusions. It is unclear what would qualify as a MnS inclusions being “in a level of 0.5 or less”. Clarification and correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (CN-101660036-A, see Espacenet translation unless otherwise noted, hereinafter Zhou).
Regarding claim 1, Zhou teaches a method of heat treating a high strength and high ductility steel tube, comprising the steps of tempering a hot rolled steel tube, quenching and tempering heat treatment, and air cooling to room temperature (Abstract), with the steel tube having a high-strength and high-toughness ([0006]). 

Furthermore, Zhou teaches high-strength and high-toughness steel pipes ([0002]). Zhou further teaches that increased strength toughness are required for deep well oil pipes ([0004]). According to the instant specification, the tube for perforating gun is not only required to have strong collapse resistance, but also needs to withstand the high pressure environment generated by a deep well ([0003]). As the steel pipes of Zhou are meant for use in similar environments as the instant claimed tubes, the limitation is met. 
Zhou further teaches a broad compositional range ([0023]-[0026]) which overlaps the claimed ranges of C and N; and encompasses the claimed ranges of Si, Mn, Cr, Mo, Nb, V,Ti, B, Al, Ca, and N.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I).  
While Zhou does not explicitly teaches that the remainder of the steel’s composition is the balance of Fe and other inevitable impurities, one of ordinary skill in the art would recognize that steel is an iron alloy. Thus, the remaining mass of the steel tube taught by Zhou would necessarily comprise Fe and other inevitable impurities.
In the table below, the composition of instant claim is compared to the broad range of Zhou. 

Instant Claims (wt.%)
Zhou (wt.%)
C
0.15-0.22
0.16-0.35
Si
0.1-0.4
0.10-0.50

0.5-1
0.15-1.45
Cr
0.3-0.7
0.25-1.50
Mo
0.3-0.7
0.15-1.25
Nb
0.01-0.04
0.01-0.08
V
0.1-0.2
0.01-0.20
Ti
0.02-0.05
0.001-0.08
B
0.0015-0.005
0.001-0.005
Al
0.01-0.05
0.005-0.06
Ca
0.001-0.004
0.0005-0.0050
N
≤ 0.008
0.001-0.012
Fe and inevitable impurities
Balance
(Balance)


	Regarding claim 2, Zhou is silent on a Ti and N relation, however Zhou teaches a Ti concentration of 0.001-0.08% and an N concentration of 0.001-0.012% ([0024]-[0025]). Using these ranged values in the expression Ti-3.4N yields the following range of -0.0024% to 0.0392
-0.0024% < Ti-3.4N < 0.0392% which encompasses the claimed range.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I).  
Regarding claim 3, Zhou is silent on a relation between Ca and S, however Zhou teaches a Ca concentration of 0.0005-0.0050% and an S concentration of 0.0001-0.003% ([0023], [0026]). Using these ranged values in the expression of Ca/S yields the following range of 0.166 to 50 which overlaps the claimed range. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I).  
Regarding claim 4, Zhou teaches that microstructure of the steel tube is tempered sorbite (see ProQuest translation: page 7, Tables 1-2, col. 6) which meets the claim limitation.
claims 6-7, Zhou teaches that the final steel pipe has a yield strength of 1068~1200MPa, a tensile strength of 1132~1300MPa, and a Charpy V-type 0 °C transverse impact energy of 100~150 Joules ([0014]) which overlaps the yield strength and impact energy ranges; and is within the tensile strength range. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I).  
	Zhou is silent as to the ranges of the yield and tensile strengths. The instant specification defines these ranges as selecting several test points along the circumferential direction of the tube and measuring the difference between the maximum and the minimum value of axial yield and axial tensile strengths of said test points ([0032]). Zhou teaches that the four-quadrant cross section of the steel pipe is uniformly stable on the inside and outside, with low residual stress ([0015]). This implies that the yield strength and the tensile strength of the steel tube are uniform and are constant throughout the tube. Because there would be little variance in the yield strength and tensile strength along the tube’s circumference, this would satisfy the claimed yield strength and tensile strength ranges variance limitation.
	Regarding claim 8, Zhou teaches that the final steel pipe has a yield strength of 1068~1200MPa, a tensile strength of 1132~1300MPa, and a Charpy V-type 0 °C transverse impact energy of 100~150 Joules ([0014]) which overlaps the yield strength, impact energy, and the tensile strength range. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I).  
. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou as applied to claim 1 above, and further in view of Hashimura et al. (US-8137484-B2, hereinafter Hashimura).
	Regarding claim 5, applicant is reminded that the claim is rejected for indefiniteness as stated above in the 112(b) rejection. 
For examination purposes, the limitation “the grain size of level 9 or more” is interpreted as the grain size level is 9 or more.  Zhou teaches that the steel pipe has an average grain size of grade 9 to 10 (Abstract) which meets the limitation. 
For examination purposes, the limitation “MnS inclusion in the high-strength and high-toughness tube for perforating gun is in a level of 0.5 or less” is interpreted as indicating a MnS inclusion size of 0.5 microns or less.
Zhou is silent on the limitation of “MnS inclusion in the high-strength and high-toughness tube for perforating gun is in a level of 0.5 or less.”

	Zhou and Hashimura are analogous because both are directed to producing steels.
	Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have adjusted the composition of the steel tube in Zhou such that it would possess a MnS inclusion of 0.1 to 0.5 microns as taught in Hashimura in order to improve the steel’s machinability while also avoiding anisotropy. 

Response to Arguments
Applicant's arguments filed 8/15/2021 have been fully considered but they are not persuasive. The scope of the independent claim has not been modified. The prior grounds of rejection stands. The follow three section contains summaries of the applicant’s arguments and a response to each.
With regards to 112 (b) of claim 5: 
	Applicant argues that the disputed limitation is clear and asks that the rejection be withdrawn. Examiner thanks the applicant for a definition of what a MnS inclusion level is, however as stated currently, the limitations of claim 5 are still indefinite. Applicant is directed to the 112(b) rejection above for further details. 
 With regards to the 103 rejection 'for perforating gun’ limitation of claim 1:
	Applicant argues that there is not a prima facie case of obviousness for the limitation.
However, since both Zhou and the instant specification teach steel pipes/tubes for use in deep well oil environments, the limitation is met. Applicant is directed to the 103 rejection of claim 1 above for further details. 
With regards to elemental contents of claim 1:
	Applicant respectfully submits that Zhou fails to disclose the following specific elemental contents of the present claim 1: Mn: 0.5%-1%, Cr: 0.3%-0.7%, Mo: 0.3%- 0.7%, Ti: 0.02%-0.05%, Al: 0.01 %-0.05% and Ca: 0.001%-0.004%.
In response, Zhou further teaches a broad compositional range ([0023]-[0026]) which encompasses the claimed ranges of Mn, Cr, Mo, Ti, Al, and Ca.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I).  
Furthermore, the burden is on the applicant to establish that the results are unexpected and significant. The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). See MPEP §716.02(b).
Using the Ca argument as an illustration, the mere conclusion that the claimed matter had unexpected properties is not supported by the accompanying evidence in the specification. In this case, the examples from the instant specification of inventive alloys having a Ca content in the specific range of 0.001-0.004 wt.% with impact properties (pg. 4-5, Tables 
The arguments made by applicant, with regards to unexpected results, cannot take the place of evidence in the record. Applicant is directed to MPEP 716.01(c).
Furthermore, to “establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.” See MPEP §716.02(d).  In the instant situation, example alloys and their properties are given in the instant specification in Tables 1 and 3, however examples which establish criticality are lacking. There are not enough examples presented to establish that the ranges as claimed are in fact critical to achieve the properties.
The same lack of evidence of criticality applies to the other elemental ranges applicant argues having criticality. Specifically, for Cr there is one point outside the claimed range; and for Mn, Mo, and .
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M CHEUNG whose telephone number is (571)272-8003. The examiner can normally be reached Monday-Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.M.C./Examiner, Art Unit 1734                                                                                                                                                                                                        
/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734